Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 24, 2022

                                    No. 04-22-00362-CV

                                       Steve NUNEZ,
                                          Appellant

                                              v.

                                    Alma Idalia NUNEZ,
                                         Appellee

                From the 63rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 34916
                           Honorable Sid L. Harle, Judge Presiding


                                       ORDER
      Appellant’s unopposed motion for extension of time is GRANTED. Appellant’s brief is
due November 14, 2022. No further extensions will be granted absent extenuating circumstances.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court